Order entered July 31, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00167-CR

                              MELVIN PIERRE JR., Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-80626-2014

                                         ORDER
      The Court GRANTS appellant’s July 20, 2015 motion to substitute counsel.

      We ORDER the Clerk of the Court to list Sanjay K. Minocha as appellate counsel.

      We ORDER the Clerk of the Court to send a copy of this order to Melvin Pierre, Jr.,

TDCJ No. 1978514, Price Daniel Unit, 938 South FM 1673, Snyder, Texas, 79549.


                                                   /s/   LANA MYERS
                                                         JUSTICE